Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicant’s amendment of 04/08/2021 amends the after final claims of 01/27/2021.  By the amendment of 04/08/2021 claims 1, 5-11, 14-19, 22, 24 and 26 were amended and claims 28-39 were added. 
Claims 1-2, 4-11, 13-20, 22, 24 and 26 were previously rejected under 35 USC 103 over DaCosta in view of Karmon.  Applicant’s remarks of 04/08/2021, in light of the amendments, have been found persuasive.  Accordingly, the 35 USC 103 over DaCosta and Karmon are withdrawn.
Claims 1, 2, 4-11, 13-20 22, 24, 26 and 28-39 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW L TANK whose telephone number is (571)270-1692.  The examiner can normally be reached on M-F 9a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW L TANK/Primary Examiner, Art Unit 2142